david j maines and tami l maines petitioners v commissioner of internal revenue respondent docket no filed date ps received targeted economic development payments from the state of new york new york calls these payments credits and treats them as refunds for overpayments of state tax all the credits required ps to make some amount of business expenditure or investment in targeted areas within the state one of the credits the qeze real_property tax_credit is limited to the amount of past real-property tax actually paid the other two credits the ez investment_credit and the ez wage credit are not limited to past tax actually paid all the credits first reduce a taxpayer’s state income-tax liability any excess_credits may be carried forward to future years or partially refunded held the state-law label of the credits as overpayments of past tax is not controlling for federal tax purposes because the ez invest- ment credit and the ez wage credit do not depend on past tax_payments they are not refunds of past overpayments but rather are like direct subsidies because it does depend on past property-tax payments the qeze real_property tax_credit is treated like a refund of past overpayments held further the portions of the ez investment credits and the ez wage credits that only reduce ps’ state-tax liabilities are not taxable accessions to wealth however any excess portions of the credits that are refundable are taxable accessions to wealth to ps held further the portions of the qeze real_property tax_credit payments that only reduce ps’ state-tax liabilities are not taxable accessions to wealth refundable portions of the qeze real_property tax_credit payments are includible in ps’ gross_income under the tax-benefit rule to the extent that ps actually benefited from previous deductions for property-tax payments united_states tax_court reports ryan m mead for petitioners john m janusz kevin michael murphy justin g meeks and anne d melzer for respondent opinion holmes judge new york state uses extremely targeted tax_credits as an incentive for extremely targeted economic development in extremely targeted locations those who receive these credits may be extremely benefited-even if they do not owe any state_income_tax new york calls the credits overpayments of income_tax and makes them refund- able david and tami maines say that none of the credits should be taxable because new york labels them overpay- ments of past state_income_tax and they never claimed prior deductions for state_income_tax the commissioner dis- agrees and argues that these refundable credits are in sub- stance even if not in name cash subsidies to private enter- prise-and just another form of taxable_income background the new york economic development zones act offers state-tax incentives to attract new businesses and to encour- age expansion of existing ones n y gen mun law secs mckinney in the program changed its name to the empire zones program ez program the ez program provides incentives to stimulate private investment and business development and tries to create jobs in impov- erished areas in new york state businesses in empire the new york constitution prohibits direct gifts to corporations or in- dividuals from state funds n y const art vii sec mckinney such clauses found in many state constitutions present perhaps inten- tional difficulties for the sort of targeted economic development at issue in this case see peter j galie christopher bopst anything goes a his- tory of new york’s gift and loan clauses alb l rev gift and loan restrictions strictly limit state and local govern- ment taxing and spending powers martin e gold economic develop- ment projects a perspective urb law constitutional prohibitions major limitation on economic development we decide in this case only the possible federal-tax recharacterization of the refundable cred- its at issue here and not any possible state-law recharacterizations section references that do not cite new york law are to the internal_revenue_code in effect for the years in issue all references to rules are to the tax_court rules_of_practice and procedure maines v commissioner zones have to apply to become certified ez businesses certified ez businesses qualify for certain ez tax_credits a certified ez business that meets specific employment tests may become a qualified empire zone enterprise qeze n y tax law sec a mckinney qezes are eligible for additional targeted tax_credits the various ez credits require that the business stay put within a designated area and meet certain annual employment requirements see eg id sec_15 and b the three credits at issue in this case are the qeze credit for real_property_taxes id sec_15 bb the ez invest- ment credit id sec j and the ez wage credit id sec k eligibility for all the credits depends on a business’ meeting the requirements ez businesses that are corporate- level taxpayers get credits against their franchise-tax liability ez businesses that are passthrough entities such as partnerships s_corporations or llcs taxed as partnerships get credits against the personal income-tax liabilities of their partners or members the taxpayers in this case the maineses own two firms endicott interconnect tech- nologies inc and huron real_estate associates endicott is an s_corporation and huron is an llc taxed as a partner- ship therefore any reference to taxpayer refers to individ- uals such as the maineses and not to corporate taxpayers any reference to shareholders refers to shareholders in s_corporations because eligibility for the credits depends on a business’ meeting specific requirements the full credit_amount is cal- culated at the entity level even for pass-through entities a partnership for example would report the credit_amount on its ny form it-204 partnership return it would then taxation of s_corporations is under subchapter_s of the code and tax- ation of partnerships is under subchapter_k s_corporations and partner- ships are similar in that they do not pay taxes themselves but rather pass through items of income and deduction to their shareholders or partners sec_701 sec_1366 as an llc which stands for limited_liability com- pany with two or more members huron had a choice of how it would be taxed-the code treats such an llc as a partnership unless the llc elects otherwise sec_301_7701-3 proced admin regs huron did not elect otherwise even though they don’t pay taxes however both s_corporations and partnerships do file information returns to report their income and deductions to their owners see sec_701 sec_6031 sec_6037 united_states tax_court reports report to individual partners or in the case of llcs mem- bers or in the case of s_corporations shareholders their distributive_share of the pass-through credits on form it- 204-ip new york partner’s schedule_k-1 an individual claims his share of these credits on credit-specific forms such as form it-601 claim for ez wage tax_credit or form it- claim for qeze credit for real_property_taxes he then reports these amounts on his personal income-tax return new york form it-201 resident income_tax return which results in credit amounts that reduce his indi- vidual income-tax liability and any refundable portion being paid_by the state to him individually the process is similar for other passthrough entities such as s_corporations the first tax_credit at issue here is the qeze real prop- erty tax_credit n y tax law sec bb the formula for computing this credit starts with the amount of real-property taxes a qeze paid and depends on when the business first became a qeze id sec_15 and the qeze cal- culates the total credit_amount based on the property taxes previously paid and when the qeze is a passthrough_entity it provides its partners or shareholders with a distributive_share of the credit id it was the taxes paid and the business activity of huron and endicott that caused new york to pay the credits but new york does not distinguish between forms of business when passing out qeze credits partners in a qeze partnership or shareholders of a qeze new york s_corporation receive distributive shares of the credit and claim that amount on their individual returns the amount however cannot exceed the real-property taxes paid which in this case means the amount of real-property taxes that huron or endicott paid see id subsecs e and f-1 it i sec_4 the amount of credit and tax_benefit that passes through to the maineses is a consequence of the property_tax huron pays huron’s prop- erty taxes must be taken into account at the partnership level for its tax- able year and therefore its claimed property-tax expenses and the maineses’ share of those expenses are partnership items see sec_6231 sec_301_6231_a_3_-1 proced admin regs these credits- because they pass through to the maineses-affect the maineses’ federal tax bill that makes them affected items see sec_6231 the com- missioner may issue an affected-items notice_of_deficiency without opening and closing a partnership-level proceeding as long as the commissioner is bound by the partnership items as reflected on the partnership’s return see eg 691_f3d_1108 9th cir maines v commissioner important to note that while the amount of the credit is based upon the amount of real-property tax paid the credit is against the new york income-tax liability or corporate- franchise tax_liability of the taxpayer who claims the credit id subsec a any amount of an individual’s distributive_share of the credit not used in a particular tax_year to reduce an income-tax liability is treated as an overpayment of new york income_tax id sec bb new york state does not tax the refunded portion of the credit but treats it as a refund of state_income_tax id so to summarize as a qeze huron qualified for the credit based on the amount of prop- erty tax it paid but it was the maineses who claimed their distributive_share of the property-tax credit on their indi- vidual returns and who used it to reduce their own income- tax_liability and receive a refund the second credit at issue is the ez investment_credit this credit is eight percent of the cost or other basis for fed- eral income-tax purposes of tangible_property in an empire zone and acquired or built while the area is designated as an empire zone n y tax law sec j to be eligible the property must meet several requirements it must be purchased as defined in sec_179 located in a new york state empire zone depreciable under the code with a useful_life of four or more years and fit into one of only five listed categories n y tax law sec j and the credit is against income_tax or the corporate franchise tax and the taxpayer claiming the credit-in this case an indi- vidual partner or shareholder in an s corporation-may carry forward any unused portion of the credit or may receive fifty percent of the excess as a refund if the taxpayer qualified as an owner of a new business under n y tax law sec a see id subsec j the final credit at issue here is the ez wage credit id subsec k an ez business qualifies for the ez wage credit if its jobs employees and employment terms meet certain requirements as with the other two credits the credit is against a corporate taxpayer’s franchise tax or an individ- ual’s income_tax a pass-through ez business reports to its partners or shareholders their distributive_share of the ez aff ’g 132_tc_355 gustin v commissioner tcmemo_2002_64 united_states tax_court reports wage credit and those individuals claim it as a credit against the new york income_tax on their personal returns any excess_credit that remains after reducing an individual’s income-tax liability may be carried over or partially refunded id subsec k the maineses are partners in huron and shareholders in endicott and their businesses responded to the incentives new york gave them huron qualified for the qeze real_property tax the ez investment and the ez wage credits and endicott interconnect’s business likewise qualified it for the ez investment and the ez wage credits from to huron deducted local property-tax payments on its fed- eral returns-specifically on form_8825 rental real_estate income and expenses of a partnership or an s corporation- reducing the amount of income reported to the maineses on their schedules k-1 partner’s share of income deductions credits etc on their new york income-tax returns forms it-201 the maineses claimed no state withholding or estimated_tax pay- ments but for they wiped out half their state income- tax_liability with nonrefundable state credits not at issue in this case and the other half with part of the refundable ez credits for and they wiped out their entire state income-tax liability with nonrefundable state credits thus for tax years to they had actually paid no state income taxes but having done just what new york wanted the maineses reaped a bountiful harvest of the new york ez credits for this period and because they had little to no state income-tax liability in these years for the credits to offset the refundable credits led to large refund payments from new york to the maineses discussion the parties disagree about none of these facts and both have moved for summary_judgment their dispute is instead about whether these excess refundable state-tax credits are taxable_income under federal_law it is a novel and purely legal question this case is one of eleven related but unconsolidated cases filed by new york residents arising from disputes about the federal tax treatment of maines v commissioner a tax benefits state-created legal interests and federal characterization we begin with an introduction to the tax_benefit_rule the need for this rule lies in our system of taxing income on an annual basis the world doesn’t come to an end and then begin again on january every year so courts early on had to figure out what to do when a transaction looked one way at the end of a tax_year but looked different in a later year the classic example is a bad-debt deduction imagine a taxpayer who writes off the principal of a loan in date because his debtor can’t pay but then in september his debtor wins the lottery and repays the debt no bad-debt deduction here because the debt turned out not to be bad but what happens if we move the hypothetical forward six months the taxpayer writes off the loan in date nothing changes before the end of the year so the taxpayer is entitled to claim a bad-debt deduction see sec_166 but the debtor wins the lottery in date and repays the debt remember that in this second hypothetical the taxpayer was getting a deduction for unrepaid principal the return of principal is generally not includible in taxable_income see eg 115_f2d_875 9th cir aff ’g 40_bta_72 and the taxpayer-from the perspective of the end of his tax year-quite properly took a bad-debt deduction but before taxes isn’t he economically in the same position as the tax- payer in the first hypothetical of course he is and the tax-benefit rule is how tax law squares the hypotheticals to reach the same result-more or less it tells us to look at the subsequent event in these hypotheticals the unexpected repayment of a loan and ask if that event had occurred within the same taxable_year would it have foreclosed the deduction see 460_us_370 if yes the subsequent event is taxable these credits though maybe not exactly-a taxpayer may find himself in different tax brackets in different years for example the rule is thus one of those odd bits of tax law that began in common- continued united_states tax_court reports easy enough in the bad-debt case-if the debtor in the second hypothetical had won the lottery in just like the debtor in the first hypothetical the taxpayer would have been repaid and not entitled to a bad-debt deduction now let’s move on to state-tax refunds as all federal tax- payers who itemize their deductions learn a state income-tax refund has to be added to one’s federal taxable_income in the year it’s received if one took a deduction for state income-tax payments for a preceding year the logic is pretty straight- forward imagine a taxpayer who pays dollar_figure in state income taxes in year his state acting with unimaginable speed sends him a dollar_figure refund just before the stroke of midnight on new year’s eve his state income-tax deduction is dollar_figure now imagine another taxpayer who pays dollar_figure but who gets his refund only in year under the tax-benefit rule he gets the dollar_figure deduction on his year tax_return but has to include the dollar_figure refund in his year income roughly equal cases get treated roughly equally but what if someone who doesn’t itemize in year gets a refund in year the answer in that case is that he does not have to include his state income-tax refund on his year return see 136_tc_341 ndollar_figure stating that state-tax refunds are not income unless the taxpayer claimed a deduction for them-for example by itemizing for the previous year aff ’d sub nom esgar corp v commissioner 744_f3d_649 10th cir he got no deduction in year for the state_income_tax that he paid so he got no federal tax_benefit and without a federal tax ben- efit he doesn’t have to bear a federal tax burden on a refund he receives in year see eg 40_bta_333 holding that so long as petitioner law fashion in caselaw in the early days of the income_tax it was unclear if the rule was valid but then our predecessor the u s board_of tax ap- peals upheld the application of the rule in see 16_bta_886 and the fifth circuit commented soon thereafter that the rule was a principle that seems to be taken for granted 50_f2d_158 5th cir aff ’g 20_bta_45 the rule since then has become partially codified see sec_111 and is now settled as a background principle for a history of the development of the tax-benefit rule see generally boris i bittker stephen b kanner the tax_benefit_rule ucla l rev and patricia d white an essay on the conceptual founda- tions of the tax_benefit_rule mich l rev maines v commissioner neither could nor did take a deduction in a prior year any amount he receives the next year is not then includable in his gross_income revrul_79_315 1979_2_cb_27 now we can edge toward the real facts in this case the maineses stipulated that they took no deduction on their fed- eral income-tax returns for the years at issue for state_income_tax paid in the preceding year they argue that their credits under the ez program are just like excess state income-tax withholding-they point out that the credits that new york gave them are defined by state law to be overpay- ments of state_income_tax they argue that they are like our nonitemizing hypothetical taxpayer which means that they got a big state income-tax refund that they don’t have to include in their federal taxable_income we have to agree with the maineses in part they are cor- rect that new york calls these payments credits and that new york says these credits are overpayments of state_income_tax but in truth the maineses didn’t pay this amount in state_income_tax so the key question in this case becomes whether a federal court applying federal_law has to go along with new york’s definition the maineses understand the importance of this question and they argue that if new york state tax law calls these payments overpayments we have no power to call them something different they point to cases like 363_us_509 quoting united after claiming at first that they never deducted new york real-property taxes on their federal income-tax returns the maineses admitted that this was incorrect-they never deducted new york real-property taxes person- ally but huron did on its federal return one might think this would mean the maineses’ receipt of the qeze credit for real_property_taxes would trigger the tax-benefit rule the maineses argue however that because the new york tax code labels the qeze credit for real_property_taxes credit as a credit against state income tax-and any refund of that credit as a refund of state income tax-we should instead focus on their federal deduction of state_income_tax according to them because the credit is nominally a refund of state_income_tax its receipt can’t trigger the tax- benefit rule for them because they never claimed a deduction for payment of new york state_income_tax on their federal returns n y tax law sec j mckinney labeling the empire zone investment_credit refunds overpayments id subsec bb labeling the qeze credit for real_property_taxes refunds overpayments id subsec k labeling the empire zone wage credit refunds overpay- ments united_states tax_court reports states v bess 357_us_51 where the supreme court held that federal tax law ‘creates no property rights but merely attaches consequences federally defined to rights created under state law ’ in 528_us_49 citing 309_us_78 the court explained that we look first to state law to determine what rights the taxpayer has in the property the government seeks to reach then to federal_law to deter- mine whether the taxpayer’s state-delineated rights qualify as ‘property’ or ‘rights to property’ within the compass of the federal_tax_lien legislation that is state law creates legal rights and interests federal_law designates how those rights or interests will be taxed see id the commissioner does not challenge these cases and he also agrees that new york law labels the credits as income_tax credits and excesses or surpluses as overpayments of state_income_tax for state-tax purposes but is a state’s legal label for a state-created right binding on the federal govern- ment here begins the disagreement the maineses contend that new york’s tax-law label of these excess ez credits as overpayments is a legal_interest that binds the commissioner and us when we analyze their taxability under federal_law the commissioner warns that if this were true a state could undermine federal tax law simply by including certain descriptive language in its statute to use lincoln’s famous example if new york called a tail a leg we’d have to con- clude that a dog has five legs in new york as a matter of federal lincoln and the proclamation of emancipation in reminiscences of abraham lincoln by distinguished men of his time allen thorndike rice ed harper bros publishers available at https archive org details cu31924012928937 law see george w julian we have to side with the commissioner and lincoln on this one calling the tail a leg would not make it a leg id our precedents establish that a particular label given to a legal relationship or transaction under state law is not nec- essarily controlling for federal tax purposes see morgan u s pincite 138_tc_395 federal tax law looks instead to the substance rather than the form of the legal interests and relationships established by state law see 511_us_224 maines v commissioner our decision in 74_tc_925 aff ’d without published opinion 659_f2d_1058 2d cir supports this in buffalo wire works we had to determine the character of condemnation payments made by the city of buffalo to the taxpayer under new york law condemnation awards included compensation_for land building and fixtures-and a court had to deter- mine the compensation_for the value of fixtures by calcu- lating the cost of moving them id pincite the irs argued that this meant that part of the condemnation_award was a reimbursement for moving_expenses taxable in the case under the tax-benefit rule because the taxpayer had pre- viously deducted the moving_expenses and not a payment entitled to nonrecognition treatment as an amount that was involuntarily converted into similar_property see sec_1033 any gain from a condemnation_award is not recognized if the money is reinvested in a similar_property we had to figure out whether the condemnation_award for the taxpayer’s fixtures should be treated for purposes of federal income_taxation as reimbursement of moving_expenses or as money into which property has been con- verted buffalo wire works t c pincite and we con- cluded that regardless of state-law labels the economic reality of the payments showed them to be the latter id pincite we have to draw the same distinction here the maineses have a legal_interest in the giant credits that new york law entitles them to those credits were paid to the maineses and nothing we say undermines new york’s decision to make them but federal tax law has its own say in how to charac- terize those payments under the code under new york law to qualify for the ez investment_credit a taxpayer must own a business that places in service qualified_property in a note that the rest of our opinion in buffalo wire works dealt with the tax-benefit rule we held that because none of the money was actually compensation_for moving_expenses the taxpayer did not have a recovery_of previously deducted moving_expenses buffalo wire works t c pincite this was before the supreme court later invalidated the recovery test for the tax-benefit rule and replaced it with the fundamentally incon- sistent test 460_us_370 hillsboro does not affect our analysis in buffalo wire works regard- ing state-law labels for federal tax purposes united_states tax_court reports designated empire zone to qualify for the ez wage credit a taxpayer must own a business that has full-time targeted employees who receive qualified ez wages neither credit is in substance a refund of previously paid state taxes deducted under federal_law they are just transfers from new york to the taxpayer-subsidies essentially the qeze real_property tax_credit is different tax- payers receive a qeze real_property tax_credit only if their business qualifies as a qeze and pays eligible real-property taxes and-this is important-the amount of this credit cannot exceed the amount of those taxes actually paid the refundable portion of this credit is indeed a tax refund-it is in substance a refund of previously paid property taxes even if new york labels it a credit against state income taxes and this means that our analysis of the ez investment and wage credits will be different from our analysis of the qeze real_property tax_credit b the ez investment and wage credits sec_61 defines gross_income as all income from whatever source derived payments that are undeniable accessions to wealth clearly realized and over which the tax- payers have complete dominion are taxable_income unless an exclusion applies 348_us_426 sec_61 is meant to extend to the full measure of congress’s taxing power and we have to construe exclusions from income narrowly 515_us_323 citing 504_us_229 souter j concurring receipt of tax deductions or credits that just reduce the amount of tax a taxpayer would otherwise owe is not itself a taxable_event for the investor has received no money or other ‘income’ within the meaning of the internal_revenue_code 478_us_647 but what happens when those deductions or credits lead to a state income-tax refund greater than the taxes actually paid both parties point us to tempel where we stated that the amount of a state-tax credit that reduces a tax_liability is not an accession to wealth under sec_61 tempel t c pincite both parties agree with this the parties dis- agree on what tempel says about refundable portions of maines v commissioner credits tempel involved the tax treatment of the sale of transferable colorado state-tax credits that the taxpayers received for a donation of a qualified_conservation_easement id pincite colorado allowed conservation_easement recipients to use their credits to receive a limited refund up to dollar_figure provided that the state had exceeded certain colo- rado constitutional tax-collection limits id pincite we held that the mere receipt of these credits was not an accession to wealth but that gain realized from selling them to a third party was capital_gain id pincite the opportunity to receive dollar_figure under certain cir- cumstances made the credits potentially refundable however and this creates confusion and disagreement between the parties the maineses point to the potential refund and argue that tempel held that the receipt of potentially refund- able credits was not income to the taxpayer this is true but it misses the issue in this case in the year in which the tax- payers in tempel received and sold their credits colorado made it impossible for them to receive a refund id pincite- stating there is no evidence that petitioners sold credits they could have otherwise used to receive a refund we also stated it was apparent that the transferred state tax_credits never represented a right to receive income from the state while reiterating that credits are not an accession to wealth as long as they are used to offset or reduce the donor’s own state tax responsibility id pincite n thus far from sug- gesting that refunded portions of credits aren’t income we noted that the credits in tempel never led to cash refunds and emphasized that it is only the reduction of tax_liability that is not income to the taxpayer the maineses are right that their ez investment and wage credits are distinct from the credits we discussed in tempel-the maineses did not receive cash in hand from selling them to a third party but we don’t see much of a dif- ference between the maineses’ investment and wage credits and those colorado credits that we held taxable in tempel the key distinction-as we held in tempel-is that a non- taxable credit is one that must be used to offset or reduce the taxpayer’s tax_liability with refundable portions of tax_credits taxpayers may receive cash payments in excess of their tax_liability united_states tax_court reports we therefore hold that this excess portion that remains after first reducing state-tax liability and that may be refunded is an accession to the maineses’ wealth and must be included in their federal gross_income under sec_61 for the year in which they receive the payment or are entitled to receive the payment unless an exclusion applies see secs and there is no exclusion from federal_income_tax simply because a payment comes from a state government see 434_us_77 whether cash payments designated as meal allowances to state police troopers are excludable under sec_119 35_f3d_93 2d cir taxpayer claiming an exclusion from income bears the burden of proving that his claim falls within an exclusionary provision of the code 111_tc_339 ndollar_figure holding taxpayers seeking an exclusion from income must bring themselves within the clear scope of the exclu- sion there is also no federal exclusion simply because an amount takes the form of a tax_refund for state purposes it is only the potentially refundable excess_credits that must be included in gross_income and under the doctrine_of constructive receipt this is the case whether or not the maineses elect to receive the excess or carry it forward the regulations say that even if income is not actually reduced to a taxpayer’s possession it is constructively received by the taxpayer if it is somehow made available to him so that he could draw on it if he wanted sec_1_451-2 income_tax regs we have formulated this concept by saying that a tax- payer recognizes income when the taxpayer has an unquali- fied vested right to receive immediate payment 96_tc_814 income is not constructively received if the taxpayer’s right to control it is subject_to substantial limitations sec_1_451-2 income_tax regs here there were excess tax_credits left after the maineses reduced their liability the maineses had a clear right to receive a percentage of this excess as a direct pay- ment and there were no limits on the maineses’ ability to receive these payments we must therefore hold that the maineses have constructively received income equal to what they could have received as a direct payment even if they in fact chose not to do so maines v commissioner the maineses also argue that the excess portion of the refundable state-tax credit is a return_of_capital and thus not income see s pac co v lowe 247_us_330 the return or recovery -of-capital doctrine makes nontaxable the repayment of an initial outlay for example someone who buys stock for dollar_figure and sells it for dollar_figure pays tax only on the dollar_figure gain the maineses cite various revenue rulings and general counsel memoranda in support of their claim but none of them justifies income exclusion in the present situation see revrul_78_194 1978_1_cb_24 revrul_70_86 1970_1_cb_23 i r s gen couns mem date citing i r s gen couns mem date the revenue rulings and the general counsel memo- randa analyze situations where states refunded property taxes or rent payments that had not provided earlier tax benefits in other words their facts were just like those of a taxpayer who paid state taxes but didn’t itemize and there- fore never benefited from the payments the general counsel memoranda frame these payments as a return_of_capital rather than a tax_refund because some of the recipients were renters and therefore never directly paid property_tax for them the payments were a refund of rent expenses i r s gen couns mem and because rent payments are not deductible the state refund was not for a previously deducted item and there was no tax-benefit issue thus rather than standing for some escape from the tax-benefit rule the memoranda clarify that such payments were tax-free returns of capital only because they restored a prior expense that had provided no previous tax_benefit see id in this case it’s unclear if the maineses claim the credits are a tax-free return_of_capital because they are a return of property_tax a return of income_tax or some other return_of_capital their argument fails regardless the maineses didn’t pay any income_tax to new york in and therefore the credits can’t be a return of state_income_tax they did pay property_tax through huron but they also benefited by deducting those payments through huron this means the credits can’t be a tax-free return_of_capital and while the amount of the investment credits takes into account the costs of acquiring and improving real_estate which are undoubtedly capital expenses the authoritie sec_144 united_states tax_court reports that the maineses cite involve the return of previously non- deducted property_tax and rent payments and do not suggest that payments like those at issue in this case are also a tax- free return_of_capital this argument is in any event also underdeveloped on a summary-judgment motion-neither party presented any evidence for instance of whether the maineses already received some tax_benefit such as depre- ciation deductions for their capital outlays on real_property the maineses also contend that their credits are exclud- able from their taxable_income as welfare the commissioner has long held that certain payments from social-benefit pro- grams that promote the general welfare are not includible in gross_income see revrul_2005_46 2005_2_cb_120 cer- tain payments promoting general welfare are excludable but disaster-relief payments to businesses are not excludable to qualify for the general-welfare exclusion a payment must be made from government funds promote the general welfare generally based on need and not be compensa- tion for services id grants from welfare programs that don’t require recipients to show need have not qualified for the general-welfare exclusion see 88_tc_1293 denying the exclusion for payments from a facade grant program when the taxpayer only had to show ownership and building code compliance to qualify critics of programs like new york’s might call them cor- porate welfare but that’s just a metaphor-the credits that new york gave to the maineses were not conditioned on their showing need which means they do not qualify for exclusion from taxable_income under the general-welfare exception see also eg revrul_2005_46 holding that state grants for expenses_incurred by businesses that agree to operate in disaster areas are not excludable under the general-welfare exclusion we therefore hold that portions of the excess ez invest- ment and wage credits that do not just reduce state-tax liability but are actually refundable are taxable_income c the qeze real_property tax_credit the maineses’ qeze real_property tax_credit is different because it was limited to the amount that huron had actu- ally paid in real-property taxes as we’ve already discussed maines v commissioner the tax-benefit rule and sec_111 are what we use to answer this question under that rule and that section a taxpayer is allowed to exclude a refund from his income if but only if he never got the benefit of a corresponding deduc- tion for an earlier year the parties agree that huron paid property taxes in and that it deducted these taxes on its federal returns see sec_164 on its forms huron deducted prop- erty taxes from its gross_receipts to arrive at its net real- estate income huron then calculated the maineses’ distribu- tive share of its net real-estate income and reported it to the maineses on their schedule_k-1 the maineses reported this amount on their form_1040 on the line for partnership income because huron had deducted its property_tax to cal- culate its net real-estate income the amount of net real- estate income passed through to the maineses was smaller than it would have been had property_tax not been deducted this decreased amount of passthrough income led to a smaller taxable_income reported by the maineses on their individual return and thus smaller tax_liability this decreased tax_liability is a benefit to the maineses and their receiving a cash refund of these previously deducted taxes is fundamentally inconsistent with the previous deduction-the distributive_share of the passthrough qeze real_property tax_credit that belonged to and was claimed by the maineses even though it was huron that paid the under- lying property_tax at the entity level see supra note because the cash refund is fundamentally inconsistent with huron’s previous deduction the tax-benefit rule applies this means that any refundable portion of the qeze real prop- erty tax_credit that remained after first reducing the maineses’ state income-tax liability is taxable as income the exclusionary aspect of the tax-benefit rule under sec_111 does not apply here to the extent that the decreased pass-through income from huron reduced the maineses’ fed- eral tax_liability it is of no consequence that it was huron that paid and deducted the property taxes while it is the maineses who are recall that whether or not the maineses choose to receive the refund- able portion of the credit they are in constructive receipt of it and there- fore must include it in their gross_income united_states tax_court reports receiving the refundable_credit the maineses needn’t have been the ones that personally claimed the earlier deduction if their tax-free receipt of the credit is fundamentally incon- sistent with the earlier tax treatment in 101_tc_35 we faced a similar situation when a c_corporation deducted interest_expenses before changing to an s_corporation and passing through recovered interest_expenses to its shareholders although the corporation initially claimed the deduction we held that the tax-benefit rule required inclusion of the recovered expenses by s_corporation shareholders because tax-free recovery_of those expenses was fundamentally inconsistent with the pre- vious deduction that lowered the corporation’s income id pincite in reaching this conclusion we noted that sec_111 is not limited to cases where the same person receives both the deduction in the earlier year and the recovery in the later year id pincite n an appropriate order will be issued f taxation of a c_corporation is under subchapter_c of the code c cor- porations which include most large corporations do pay tax at the cor- porate level unlike s_corporations
